Citation Nr: 1707064	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether an April 26, 2016, Board decision should be vacated.

2.  Entitlement to service connection for benign paroxysmal positional vertigo (BPPV), to include as secondary to bilateral hearing loss or tinnitus.  

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

5.  Entitlement to an effective date earlier than April 18, 2014, for the assignment of a 10 percent rating for bilateral hearing loss. 

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2014, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The June 2007 rating decision denied a petition to reopen a claim for service connection for BPPV.  

In a February 2009 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled in September 2012, and he was properly notified.  He did not appear for the scheduled hearing, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on the appeal as if the request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2016).

In May 2013, the Board reopened the claim for service connection for BPPV and remanded it for additional development.  The claim was remanded again in October 2013.  In May 2015, the Board remanded the claims of entitlement to service connection for BPPV and TDIU and the case was returned to the Board.  

In April 2016, the Board issued a decision in the above matters and remanded the issues of entitlement to a rating in excess of 10 percent for tinnitus and entitlement to an effective date earlier than May 12, 2000, for service connection for tinnitus for the issuance of a statement of the case.  In May 2016, the Veteran's attorney filed a motion to vacate the April 2016 Board decision.


PARTIAL VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

In September 2015, the Veteran's attorney requested a complete copy of a September 2015 VA examination.  He did not receive the requested copy of the examination report prior to the promulgation of the April 2016 Board decision.  

When a Privacy Act request is filed by an individual seeking records and the relevant records are in the custody of the Board, that request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. § 20.1200 (2016).  Because the representative's request for a copy of the September 2015 VA examination was not processed prior to the promulgation of the April 2016 Board decision, the Board's decision constituted a procedural error.

Accordingly, to the extent that the April 2016 Board decision denied service connection for BPPV; entitlement to ratings in excess of 50 percent for PTSD and 10 percent for bilateral hearing loss; entitlement to an effective date earlier than April 18, 2014, for the assignment of a 10 percent rating for bilateral hearing loss; and entitlement to TDIU, the April 2016 Board decision must be vacated.  The Board will make a de novo determination in those matters as if the April 2016 decision by the Board had never been issued.

The April 2016 Board remand which was attached to the April 2016 Board decision and which remanded the issues of entitlement to a rating in excess of 10 percent for tinnitus and entitlement to an effective date earlier than May 12, 2000, for service connection for tinnitus for issuance of a statement of the case remains undisturbed.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have BPPV due to any incident of active duty service or that was caused or aggravated by a service-connected disability. 

2.  The Veteran has Level II hearing loss in the right ear and Level VI hearing loss in the left ear. 

3.  The Veteran's PTSD manifests as not worse than occupational and social impairment with reduced reliability and productivity.  

4.  After the October 2000 rating decision which granted service connection for bilateral hearing loss and assigned an initial 0 percent disability rating, the first communication from the Veteran evidencing an intent to file a claim for an increased rating for bilateral hearing loss was received by VA on April 18, 2014.  

5.  Prior to April 18, 2014, it was not factually ascertainable that the Veteran's bilateral hearing loss warranted a disability rating in excess of 0 percent.  

6.  The Veteran is not precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities and referral for consideration under 38 C.F.R. § 4.16(b) is not warranted.



CONCLUSIONS OF LAW

1.  BPPV was not incurred or aggravated in service, and is not proximately due to, or the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for an effective date prior to April 18, 2014, for the assignment of a 10 percent rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

5.  TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2007 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an adequate opinion regarding BPPV in September 2015.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner provided a rationale for the opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Adequate examinations were provided for PTSD and bilateral hearing loss claims in September 2015.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his PTSD and bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).  

The duty to assist in a claim for TDIU does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  Additionally, a combined-effects medical examination report or opinion is not required by any statute, regulation, or policy to properly decide entitlement to TDIU for a Veteran with multiple service-connected disabilities.  Floore v. Shinseki 26 Vet. App. 376 (2013).  The need for such an examination or is to be determined on a case-by-case basis, and depends on the evidence of record at the time of the Board's decision.  The Board finds that a combined-effects examination or opinion is unnecessary in this case.  Instead, the Board finds that the reports of VA examinations for bilateral hearing loss and PTSD are sufficient to decide the TDIU claim.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In May 2013, the Board remanded the claim for service connection for BPPV so additional VA treatment records could be obtained, and that was accomplished.  The Board also requested that the Veteran be scheduled for a VA examination, which was done in August 2013.  In October 2013, the RO remanded the case so that a VA examiner could provide an opinion with regard to secondary service connection, which was done in February 2014.  In May 2015, the Board remanded the case to obtain an adequate opinion regarding secondary service connection.  An adequate opinion was provided in September 2015.  The Board finds that there was substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the when there is an approximate balance of positive and negative evidence.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's bilateral BPPV was diagnosed during the appeal period.  He asserts that he sustained concussion blasts from artillery while serving in the Republic of Vietnam.  There is nothing in the record to show that assertion is not credible.  At issue in this case is whether there is a link between BPPV and active service or to service-connected bilateral hearing loss or tinnitus.  

With regard to direct service connection, the August 2013 VA examiner noted that medical literature provides the causes of BPPV as head injury, inner ear inflammation, vestibular neuritis, or ear surgery.  The examiner noted that the Veteran denied experiencing any of the listed factors.  The examiner also noted that there was no documentation of dizziness or vertigo in the service medical records, and that his dizziness began years after service.  The examiner concluded that the Veteran's BPPV was not due to active service.  The August 2013 examiner's opinion provides probative evidence against the claim with regard to direct service connection.  

In a February 2014 addendum opinion, a VA examiner noted that service connection had been granted for bilateral hearing loss and tinnitus.  The examiner noted that the Veteran's service medical records did not provide documentation of ear pain, vertigo, or a head injury, and that there was no complaint of those symptoms at separation.  The examiner concluded that the Veteran's BPPV was not related to service.  The addendum opinion provides probative evidence against the claim with regard to direct service connection.  

In a September 2015 opinion, a VA examiner noted that a private health care provider diagnosed Meniere's disease with an abnormal electronystagmogram and right ear BPPV in December 2001.  The examiner noted that indicated pathology of the central site, meaning that there was a lesion of cranial nerve VIII, documented as canalithiasis and anterior canal cupulolithiasis.  In a January 2007 ear, nose, and throat consultation, bilateral BPPV was diagnosed, secondary to posterior canal canalithiasis.  The examiner stated that posterior canal canalithiasis is a mechanical problem of the inner ear.  That condition occurs when some of the calcium carbonate crystals that are normally embedded in gel in the utricle become dislodged and migrate into one or more of the three fluid-filled semicircular canals, where they are not supposed to be.  When enough of those particles accumulate in one of the canals, they interfere with the normal fluid movement that the canals use to sense head motion, causing the inner ear to send false signals to the brain.  The examiner noted that BPPV is fairly common, and that it appears most often in people over age 50 and usually resolves within months of onset.  

The examiner elaborated that both canalithiasis and cupulolithiasis are known as floating debris, and theoretically it is not understood how the debris dislodges, but it is thought to get better once the debris has reached the lowest form of gravity.  The examiner noted that theory did not support head injury as a cause.  Cupulolithiasis was thought to be as a result of surgery.  The examiner noted that a December 2013 electronystagmography showed right ear BPPV with a final analysis of normal peripheral function of bilateral horizontal semicircular canals, suggestive that the Veteran's BPPV was due to canalithiasis.  The examiner stated that medical research has shown this is not due to an injury.  Therefore, the examiner found that the Veteran's BPPV was not related to service.  The examiner also stated that tinnitus and hearing loss were not shown to have an impact on BPPV, and to suggest otherwise would be speculative.  The Board finds that the September 2015 VA examiner's opinion provides significant probative weight against both direct and secondary service connection because it noted an independent cause not related to service or to a service-connected disability.  The examiner explained that cause of the Veteran's BPPV and also noted that hearing loss and tinnitus do not impact that condition.  By concluding that there was no "impact," the examiner's opinion also provides negative evidence on the aggravation prong of the secondary service connection claim.  38 C.F.R. § 3.310 (2016).  

In January 2007, the Veteran stated that he began to have dizzy spells and loss of balance in 1973 which persisted until the present.  In September 2013, he stated that he thought a shockwave from artillery fire caused BPPV.  

BPPV is not a chronic condition as set forth in 38 C.F.R. § 3.309(a) (2016).  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a),(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   However, even were BPPV found to be chronic disability, the Board notes that the condition is shown by evidence of record to have first manifested years after service.  Therefore, the Board finds that a continuity of symptomatology is not shown.

The Veteran is competent to describe observable symptoms such as persistent dizzy spells and loss of balance.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  However, the specific issue in this case, whether BPPV is related to service or to a service-connected disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Determining the etiology of BPPV requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  BPPV was diagnosed using medical testing that required interpretation by a medical professional.  The internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills to provide an etiology opinion.   As a result, the probative value of his lay assertions is low.  

The medical evidence of record outweighs the Veteran's lay opinion.  For those reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim for service connection for BPPV.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased rating under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

Bilateral Hearing Loss

Ratings of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2016).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2016).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a rating using Table VII.  38 C.F.R. § 4.86 (2016).   

The Veteran underwent a VA examination in June 2014.  The examiner completed the examination worksheet using data from bone conduction rather than air conduction.  Bone conduction is not the appropriate measurement for hearing loss.  However, the graphical audiogram included with the report included air conduction results.  The Board notes that the June 2014 air conduction test results are graph form.  However, as fact-finding is a proper function of the Board, the Board may interpret the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
75
80
LEFT
45
60
60
75
85

The average pure tone threshold was 69 in the right ear and 70 in the left ear.  His Maryland CNC word recognition was 94 percent in the right ear and 96 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on daily activities.  38 C.F.R. § 4.10 (2016); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran stated that he had difficulty understanding conversational speech.  

Applying the results for the Veteran's right ear to Table VI shows that he has Level II hearing loss.  The Veteran's left ear displays an exceptional pattern of hearing loss.  38 C.F.R. § 4.86(a) (2016).  Under Table VI, the left ear has Level II hearing loss.  Under Table VIA, the left ear has Level VI hearing loss.  Therefore, the value obtained using Table VIA for the left ear will be used.  Applying Level II for the right ear and Level VI for the left ear results in a 10 percent rating.  38 C.F.R. § 4.85 (2016).

At a September 2015 VA examination, the examiner found that the audiological test results were invalid.  The examiner stated that not all frequencies were tested due to poor inter-test consistency with speech threshold and the frequencies that encompassed the pure tone average to compare to the speech thresholds.  In explaining the poor validity of the test results, the examiner noted that acoustic reflexes were present but the thresholds indicated by the Veteran would not yield present acoustic reflexes.  The Veteran responded appropriately to instructions presented at 50 decibels and demonstrated minimal difficulty with the case history interview at a normal conversational level.  The examiner emphasized that was not consistent with the thresholds obtained during testing.  Because the results of the September 2015 VA examination are invalid, they do not support the Veteran's claim.  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Because the results were declared invalid by the administering medical professional, those results cannot be used to rate the disability.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently rated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percentage rating because such an opinion requires medical expertise and training in evaluating hearing impairment, which he does not possess, and the use of audiometric equipment.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based upon the results from the June 2014 VA examination, which is the only valid audiogram of record during the appeal period, the Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.86 (2016).  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's PTSD is currently assigned a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2016).  Those criteria apply to this case as it was pending prior to the amendment to use the Fifth Edition.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016). 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016). 

A 100 percent rating is assigned if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given rating for a mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a rating, the criteria require not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 55 at worst, to 65 at best.  Under the DSM-IV, GAF scores ranging from 51 to 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

It is important to note that a GAF score is a scale grading the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204 (1994).  Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).

At an August 2014 VA examination, the examiner diagnosed PTSD and specifically found that the Veteran had not sustained a traumatic brain injury.  The examiner described the Veteran's symptoms as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that the symptoms were controlled by medication.  The Board notes that describes the criteria for a 10 percent disability rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  

At the examination, the Veteran reported being married to his third wife for 13 years and described his relationship as "great."  He noted that he had been married twice before, seven years to his first wife and 17 years to his second wife.  He had one adult child with whom he had no relationship, but he did not explain why.  He earned an associate's degree in electronics in 1977 and had subsequent on the job training.  He worked as a computer analyst for 42 years after separating from that position.  He denied having performance problems, ever being fired, or having difficulty with supervisors or co-workers.  

The examiner found that the Veteran had recurrent intrusive memories, avoidant behavior, persistent exaggerated negative beliefs, a persistent negative emotional state, diminished interest in activities, sleep disturbance, and was irritable.  Additionally, he had depressed mood, anxiety, and panic attacks more than once a week.  The examiner explained that the Veteran's panic attacks were significant, and appeared to impact his functioning.  However, the examiner noted that the Veteran's PTSD did not account for any significant impairment in occupational functioning, as evidenced by his stable post-service career during which he traveled around the country and interacted with the public.  

At a September 2015 VA examination, the examiner found that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, which is contemplated by the 50 percent rating criteria.  38 C.F.R. § 4.130 (2016).  The Veteran's wife was present at the examination.  He stated that they had been married for 14 years.  They had four adult children between them.  The Veteran stated that he had no contact with his biological daughter or two adopted children, but did not explain why.  He stated that he mostly kept to himself, but went to the grocery store with his wife and ate at restaurants twice a month.  He stated that he had difficulty getting along with his co-workers and at times got into physical altercations with them.  He stated that he left his job impulsively after such an altercation.  

The Board finds it significant that his description of his relationships with his co-workers at the September 2015 VA examination had changed since his report at the August 2014 examination, where he specifically denied having difficulty with supervisors or co-workers.  

The examiner noted that the Veteran had a neuropsychology evaluation in December 2014 because he and his wife had concerns about his cognitive ability.  The examiner found that, in contrast to the Veteran's perceived complaints, the results showed highly intact cognitive functioning.  

The September 2015 VA examiner found that the Veteran had recurrent intrusive memories, physiological reaction to cues, avoidant behavior, persistent exaggerated negative beliefs about himself and the world, persistent negative emotional state, diminished interest in activities, irritability, hypervigilance, problems concentrating, and sleep disturbance.  He also had depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, mild memory loss, disturbances of motivation and mood, and difficulty maintaining effective work relationships.  

The examiner found that the Veteran's PTSD caused challenges during his working years because of irritability and anxiety, and it reduced his reliability and productivity, but it did not cause impairment such that employment was precluded.  

In addition to the VA examinations, the Veteran's VA medical records show treatment for PTSD.  During the appeal period, the evidence showed consistent reports of anxiety, irritability, depression, sleep problems, and panic attacks.  In October 2013, he reported a mild increase in depression and increased anxiety.  In October 2014, he was angry with VA and noted to have reactive anxiety.  His examination was normal other than poorly modulated speech volume.  His insight was fair but his judgment was limited.  

In December 2014, he reported feeling irritable.  He reported that he threw his computer and instantly recognized the impulsive behavior.  His sleep had improved.  At a December 2014 neuropsychological evaluation, he complained of forgetfulness and concentration problems.  He reported panic attacks worsening over the past year such that they happened a few times per week.  He reported depression, crying spells, fatigue, hopelessness, and concentration problems.  His wife stated that he quit his last job because of anger problems.  On examination, he had pressured speech.  He was talkative and perseverative and needed redirection.  His motor activity was restless and his affect was labile.  His alertness, orientation, comprehension, insight, and judgment were all normal.  His mood was frustrated, anxious, irritable, and sad.  The neuropsychologist concluded that the Veteran performed extremely well across almost all areas of cognitive functioning including learning/memory, complex attention, abstract reasoning, visual spatial organization, language, and overall mental speed.  The examiner stated that it was likely that his previous cognitive screenings had underestimated his true level of cognitive ability due to his irritability and frustration with VA.  However, the neuropsychologist noted weakness in delayed recall and consolidation of verbal material, but found that it was because the Veteran lacked persistence and attention to the tasks.  The examiner found that the Veteran's symptoms were consistent with PTSD and mild depression.  

In January 2015, the Veteran reported no longer having nightmares.  He stated that his irritability had decreased, but he still had decreased motivation and interest in activities.  He described his mood as depressed and mildly anxious.  He stated that his sleep had improved but that he still had night sweats.  He had severe edginess and restlessness.  His concentration was decreased.  In March 2015, the Veteran's wife stated that he still was depressed, but had been worse in the past.  In April 2015, the Veteran reported low concentration at times.  He stated that he avoided crowds.  His mood was stable.

In this case, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms reported or shown are suggestive of occupational and social impairment with reduced reliability and productivity, the level of impairment contemplated by a 50 percent rating.  That is consistent with his GAF scores, which indicate moderate symptoms, and the description of his symptoms by examiners and other treating professionals.  Over the course of the appeal period his GAF score was 65 only once, with the remaining scores always between 55 and 60.  

Although the 70 percent criteria contemplate deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood, those deficiencies should be due to the symptoms listed for that rating level, or others or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Simply because the Veteran has depressed mood and anxiety, and because the 70 percent level contemplates a deficiency in mood among other areas, does not mean his PTSD rises to the 70 percent level.  The 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  Here, the Veteran's depressed mood is expressly contemplated by the 50 criteria, which contemplates disturbances in mood.  38 C.F.R. § 4.130 (2016).  Although the Veteran's depression is nearly constant, it is not severe enough to impact his ability to function independently, appropriately, and effectively, which is required for the 70 percent rating.  Additionally, the Veteran reported impulsively throwing his computer in December 2014.  That was an outlying behavior and other impulsive acts were not documented or reported during the appeal period.  Therefore, the Board finds that episode of impulsive behavior was uncommon, and not severe enough to be more accurately described by the 70 percent criteria as it was not shown to cause deficiencies in most areas.  The Veteran is adequately compensated for that level impairment.  

Additionally, the Board finds that total occupational and social impairment is not shown to support the assignment of a 100 percent rating.  The Veteran maintains a relationship with his spouse and thus, is not totally socially impaired.

The Board concludes that the type and degree of symptoms demonstrated are of similar frequency and severity as those contemplated for a 50 percent disability rating and more nearly approximate the criteria for a 50 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 70 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2016).  Therefore, the Board fins that preponderance of the evidence is against the claim, and the claim for increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Extraschedular Consideration

The Board finds no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty hearing conversational speech, his speech discrimination abilities have been specifically measured by a VA audiological examination and this functional impairment has thus been taken into account as part of the currently assigned rating.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule takes into account both the average decibel loss and speech discrimination scores for hearing loss.  Therefore, the Veteran's difficulty understanding conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule.

The manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The list of symptoms for each of the ratings in the formula is preceded by the words "such as," confirming that the listed symptoms are examples, as opposed to an exhaustive list.  38 C.F.R. § 4.130 (2016); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has determined whether the symptoms associated with his PTSD are of the kind enumerated in the regulation, but also whether the types of symptoms he experiences result in the level of occupational and social impairment specified by a rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  The ratings for mental disorders are based on determination of the social and occupational impairment shown due to symptoms, and have various rating levels up to total occupational and social impairment, which is not shown in this case.  Therefore, the disability is contemplated by the rating criteria.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  

The Board finds no indication that the average industrial impairment from the Veteran's bilateral hearing loss and PTSD would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities, including PTSD and his bilateral hearing loss.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  




Earlier Effective Date

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  With regard to the award of an increased rating, it shall be the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The increase in disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

A September 2014 rating decision increased the rating for bilateral hearing loss from 0 percent to 10 percent, effective April 18, 2014.  The decision found that that claim for increase was not properly date stamped, and as a result, the date that he signed the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he stated that hearing loss contributed to his inability to work, was used as the most favorable date of claim.  The Board finds that the use of the date the Veteran signed the form is favorable, because the claim most likely would have been received on or later than that date.  

The Board notes that the criteria for the 10 percent rating were first met at the June 2014 VA examination.  That was the first time it was factually ascertainable that the 10 percent criteria were met.  There is no earlier evidence of record which supports a finding that a 10 percent rating was warranted for bilateral hearing loss.  Therefore, the selection of April 18, 2014, as the effective date for the rating is most favorable to the Veteran.  

The Veteran does not assert, nor does the evidence show, that there is a pending formal or informal claim for an increased rating for bilateral hearing loss prior to April 18, 2014.  The evidence does not show that bilateral hearing loss increased in severity such that a 10 percent rating was warranted in the year prior to the April 2014 claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for the assignment of a 10 percent disability rating for bilateral hearing loss.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

PTSD is the Veteran's highest-rated disability and is assigned a 50 percent rating.  His other service-connected disabilities are tinnitus and bilateral hearing loss.  His combined disability rating has been 60 percent for the appeal period.  38 C.F.R. § 4.25 (2016).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  

If the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board must specifically adjudicate whether to remand a case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

The Veteran last worked in March 2012.  In an April 2014 statement, the  Veteran stated that he stopped working because of panic attacks and problems with social interaction from PTSD, tremors, and balance problems.  The Board notes that the Veteran is not service-connected for tremors or balance problems.  

The VA examinations of record do not show that his service-connected disabilities preclude gainful employment.  

The June 2014 VA examiner found that the Veteran's hearing loss and tinnitus impacted his ability to work because they made it difficult for him to understand conversations.  

The August 2014 VA examiner found that the Veteran's PTSD did not account for any significant impairment in occupational function and emphasized that his post-service employment in the telecommunications industry was stable, gainful, and lasted for 42 years.  The examiner noted that the Veteran's career required him to travel and interact with the public.  

The September 2015 VA audiology examiner concluded that the Veteran's hearing loss and tinnitus did not impact his ability to work.  Also in September 2015, another VA examiner opined that the Veteran was capable of either sedentary or physical labor.  The examiner explained that his hearing deficit did not impair his ability to obtain or retain employment, and that his previous jobs were in technology support and required him to frequently use the telephone, which he was able to do with the hearing disability.  

The September 2015 PTSD examiner stated that the Veteran faced challenges during his working years from irritability and anxiety.  However, the examiner explained that the PTSD symptoms reduced his reliability and productivity, and never were severe enough to entirely prohibit him from sustaining sedentary or physical employment.

The Board finds that the preponderance of the medical evidence from the VA examinations and other medical evidence of record is against a finding that the Veteran's service-connected disabilities preclude substantially gainful employment.  Significantly, the Veteran earned an associate's degree, completed additional on the job training, and worked in his field for 42 years.  Considering his education and occupation in the telecommunications industry, the examiners' findings that he could perform sedentary or physical employment are reasonable.  

A VA treatment record shows that in July 2012, the Veteran reported anxiety due to forced retirement.  He stated that he had lost his job and did not plan to look for another one, and instead took early retirement.  He stated that staffing at his job was cut and he was laid off.  That report directly contradicts his later statements and a report from his former employer.  

In an April 2014 statement, the Veteran stated that he stopped working in part due to PTSD.  However, an April 2014 statement from his former employer noted that the Veteran quit his job suddenly in March 2012, and that there was no sign of disability.  The Veteran's former employer's statement is inconsistent with the Veteran's statement as to why he stopped working, and the Veteran's statements as to why he stopped working are themselves inconsistent.  Therefore, the credibility of those statement is lessened.  

At a September 2015 PTSD examination, the Veteran stated that he loved his job, but had problems getting along with co-workers and even was involved in physical altercations with them.  He stated that he left his job impulsively after a physical altercation with a co-worker and had been unable to find a job since that time.  The Board notes that the availability of work is irrelevant to a TDIU determination.  Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  The Veteran's statement also contradicts his July 2012 statement about being laid off due to a reduction in staffing.  It also directly conflicts with his report at his August 2014 PTSD examination that he did not have problems getting along with supervisors or co-workers.  

The Board finds that the Veteran's assertion that he quit his job due to a physical altercation with a co-worker caused by his PTSD is not credible.  His assertion about being laid off at the July 2012 mental health care appointment is more probative because it was provided during a treatment session as opposed to in conjunction with a claim for disability benefits, and was more contemporaneous to the event, rather than a later reported history in furtherance of a claim for benefits.  Rucker v. Brown, 10 Vet. App. 67, (1997) (statements, or omissions, made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  Additionally, his statements are not supported by his former employer, who stated that the Veteran quit his job suddenly with no apparent disability.  The Board finds that the Veteran's assertion that his PTSD makes him unemployable is not probative or persuasive.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone prevent him from securing and maintaining substantially gainful employment.  Therefore, remand for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is not warranted and the appeal must be denied.  38 C.F.R. § 4.16(b) (2016).  








ORDER

The April 26, 2016, Board decision that denied service connection for BPPV, increased ratings for PTSD and bilateral hearing loss, earlier effective date for service connection for bilateral hearing loss, and entitlement to TDIU is vacated.

Entitlement to service connection for BPPV is denied.  

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.  

Entitlement to an effective date earlier than April 18, 2014, for the assignment of a 10 percent rating for bilateral hearing loss is denied.  

Entitlement to TDIU is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


